Title: From John Adams to Edmund Jenings, 7 September 1782
From: Adams, John
To: Jenings, Edmund




Septr. 7. 1782

Sir

I have recd, your Letter with other Slips for which I thank you and another Since.
I take constantly the Morning Post, Morning Chronicle London Courant and have taken the Evening Post, but Shall change it Soon for the General Advertiser. The Couriers de L’Europe and du Bas Rhin, the French Gazettes of Hague Leyden and Amsterdam and all the Dutch Gazettes. Is this to be a News Monger? I take em to send to a far Country.
If the Loss of the Royal George is ominous, the Thing typyfied will Sink with it a great many more Prostitutes. It twinges however upon ones Nerves to joke upon so dismal a Catastrophe.
You are welcome to explain to our Friend any Thing you please. I hope to see him here again, at least I shall hear from him on his Way to Calais. I have lately two Letters from him in answer to two of mine.
It is Said in one of the Papers that Mr Franklin is sick have you heard any Thing of it?
It is not wonderful that the English find the Gentn at Spa Shrewd—dont they find him patriotic and honest too? dont they find him Sagacious in foreseeing so clearly, that Holland would never acknowledge American Independance—dont they find him exact in affirming that the Dutch had told Mr Adams, that they were interested against it? They find him profound no doubt in discovering that the northern Powers, would be rivalled in their Trade by America independant more than by America subject to G. Britain. They find him refined no doubt in representing our Country is ruined—and Sublime as well as pathetic, in his dolourous Lamentations over fallen England. They find an unusual Dignity in the Conduct of a Man, who signs a Treaty with France whose direct End is American Independence, and then advices to give it up. To be sure all these Things are shrewd—and many more. A flippant Tongue and a fluent Pen, are enough to obtain the Character of Shrewd, without any Judgment in the Head or Solidity in the Heart. To be Sure a greater Chaos of Cruelities Absurdities and Inconsistences, were never put together in tollerably smooth Language than appears in his Letters.
